Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-13 and 20-26 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Taketa et al. (US 2010/0028593), Jutte et al. (US 4,051,290), Mine et al. (U.S. Patent No. 9,511,550), Olson et al. (US 2010/0239856)  and Cathcart et al. (US Patent No. 9,669,569). For independent claims 1, 10 and 21, Taketa discloses a method comprising fibers infused with resin for making a composite product. However, Taketa starts to use a plurality of fiber sheets or laminates to make preforms with partial cuts. In the disclosure of Applicant, the fiber sheets or tapes or laminates are excluded for preforms or hybrid preforms. Taketa fails to disclose the method comprising providing a bundle of fibers to make preform or hybrid preform. The recited other references of Jutte et al. (US 4,051,290), Mine et al. (U.S. Patent No. 9,511,550), Olson et al. (US 2010/0239856) and Cathcart et al. (US Patent No. 9,669,569) fail to disclose a bundle of fiber with partial cutting as well in combination with the other features instantly claimed. So independent claims 1, 10 and 21 are allowable and their dependent claims (i.e. claims 2-9 depend from claim 1; claims 11-13 and 20 depend from claim 10; claims 22-26 depend from claim 21) will be allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741  
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742